The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-5, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen.  In the paper with respect to claim 1, Jensen teaches a method for determining pH of a composition including the steps of preparing a calibration curve of a chemical species comprising an acid dissociation constant, wherein preparing the calibration curve comprises plotting a chemical shift of the chemical species relative to pH (see figures 2-3 and the discussion in the paragraph bridging the columns of page 2289); determining a chemical shift of a composition comprising the chemical species; and determining the pH of the composition with the chemical shift of the composition and the calibration curve (see figures 4-5 and the associated discussion starting with the last full paragraph on page 2289).  With respect to claim 2, the chemical species comprises a carbonyl group, optionally, a carboxyl group (see figure 1).  With respect to claim 4,  the chemical shift of the composition is determined with carbon-13 nuclear magnetic resonance spectroscopy (13C NMR, see figures 2-3).  With respect to claim 5, the chemical species comprises a phosphate group (see figure 1).  With respect to claim 14, the chemical shift of the composition is determined without pre-processing the composition (see figures 4-5 and the associated discussion starting with the last full paragraph on page 2289).  With respect to claim 16, in preparing the calibration curve of the chemical species a plurality of solutions were prepared with the chemical species, each with a different pH; and determining a chemical shift of each of the plurality of solutions comprising the different pH (see figures 2-3 and the discussion in the paragraph bridging the columns of page 2289).  With respect to claim 17, a plot of the chemical shift of each of the plurality of solutions with respect to the pH of each of the plurality of solutions was prepared and fit to a curve to prepare the calibration curve (see figures 2-3 and the discussion in the paragraph bridging the columns of page 2289).  With respect to claim 18, the composition was selected from the group consisting of a gel, a paste, a colloid, an aqueous solution, and mixtures thereof (see figures 4-5 and the associated discussion starting with the last full paragraph on page 2289).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claims 1 or 5 above, and further in view of Ackerman or Barton.  In the last paragraph on page 2288 Jensen teaches that the measurement of extracellular pH using 1H, 31P or 19F nuclei as pH indicators is known.  In the last full paragraph on page 2289, Jensen teaches that the sample tested were yeast cells and that they tested the effect of extracellular acidification on the cytosolic pH.  Thus the composition is not totally water.  Jensen does not teach any particular indicators using 31P NMR.  
In the paper Ackerman examined the error of an NMR pH measurement system.  To extend the useful pH range and utility of NMR pH determination methodology, a more general model was developed in which the internal reference species is also considered as having a pH-dependent chemical shift.  Data from standard solution pH titrations were fitted to both models and parameters are estimated for the normally observed family of ionizable phosphorus metabolites (ATP, inorganic phosphate, phosphoethanolamine and phosphocholine) and the xenometabolite 2-deoxyglucose-6-phosphate with either phosphocreatine, the a-phosphate of ATP, or H2O taken as the 31P or 1H chemical shift internal reference species as well as with an external reference.  Figures 4-5 show plots similar to figure 3 of Jensen.  
In the paper, Barton teaches measurement of the internal pH of yeast spores by 31P nuclear magnetic resonance.  The asci and single spores of the yeast Pichia pastoris were examined by using 31P NMR.  The pH within the spores was determined from the pH-dependent chemical shifts of the internal orthophosphate (Po) peaks.  In spectra of asci, two internal Pi peaks corresponding to two compartments were observed.  Only small variations in the internal pH values were found upon incubation of the asci in buffers ranging in pH from 3 to 10.  For this range in external pH, the internal pH values calculated from the Pi chemical shifts were 5.5-6.3 and 5.1-5.9.  The two internal Pi peaks, which have line widths of ~60 Hz, have been assigned to spore and epiplasmic compartments, respectively.  Spectra of single spores revealed only one Pi peak, and, upon germination of either the single spores or asci, only this Pi peak disappeared.  Peaks corresponding to ATP were not found in the dormant spores and asci but did appear upon germination.  These NMR studies show the yeast spore to have a mobile and relatively acidic interior.  The description of figures 1-2 shows that the spores were measured in a suspension.  
With respect to claims 5-8, It would have been obvious to one of ordinary skill in the art at the time the application was filed to use any of the compounds taught by Ackerman or Barton in the Jensen method because of the use of such compounds previously as taught by Jensen and the fact that Ackerman is examining an NMR pH measurement method using phosphate containing compounds and 31P NMR and Barton was looking at the internal pH of yeast spores.  With respect to claim 9, it would have been obvious to one of ordinary skill in the art to create a solution/slurry of cells that was appropriate for testing.  
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claim 1 above, and further in view of Holzgrabe.  Jensen does not teach the method used on a consumer product per se.  
In the paper Holzgrabe looked at the use of quantitative NMR (qNMR) spectroscopy in pharmaceutical applications.  The third paragraph of the introduction section on page 230 teaches that at that time qNMR was a well established technique in many areas such as drugs, excipients, vaccines, natural products, peptides, agrochemicals, food and beverages, metabolic profiling/fingerprinting of plant extracts and tinctures as well as body fluids, e.g. metabolomics for diagnostic of diseases and drug treatment control, combinatorial chemistry, and on-flow monitoring of reaction processes.  1H and 13C, as well as 19F and 31P NMR spectroscopy can be used for quantification purposes.  The following paragraph theaches that in the quality evaluation of drugs NMR spectroscopy has utility in various fields, such as identification of drugs, determination of the composition of multicomponent drugs, determination of the isomeric composition: the ratio of diastereomers and/or the enantiomeric excess (ee) of chiral drugs by means of chiral additives, e.g. chiral solvating agents or chiral shift reagents, determination of the level of impurities and elucidation of their structure, observation of the course of degradation/decomposition of a drug, evaluation of the content of residual solvents, determination of the molar ratios of (protonated) basic drugs and (deprotonated) organic acids in respective salts, assay, and counterfeit analysis.  In the final paragraph on page 239, Holzgrabe recommends that qNMR should be considered more often for quantification and quality control of drugs, excipients, agrochemicals, and food ingredients.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to expand the method of Jensen to consumer products because of the use of NMR in various aspects of at least pharmaceutical products including quality control as shown by Holzgrabe.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen as applied to claim 1 above, and further in view of Scholz.  Jensen does not teach that the chemical species is a bicarbonate ion or carbonate ion.  
In the paper Scholz teaches quantified pH imaging with hyperpolarized 13C-bicarbonate.  Because pH plays a crucial role in several diseases, it is desirable to measure pH in vivo noninvasively and in a spatially localized manner.  Spatial maps of pH were quantified in vitro, with a focus on method-based errors, and applied in vivo.  In vitro and in vivo 13C mapping were performed for various flip angles for bicarbonate (BiC) and CO2 with spectral-spatial excitation and spiral readout in healthy Lewis rats in five slices.  Acute subcutaneous sterile inflammation was induced with Concanavalin A in the right leg of Buffalo rats.  pH and proton images were measured 2 h after induction.  After optimizing the signal to noise ratio of the hyperpolarized 13C-bicarbonate, error estimation of the spectral-spatial excited spectrum reveals that the method covers the biologically relevant pH range of 6 to 8 with low pH error (< 0.2).  Quantification of pH maps shows negligible impact of the residual bicarbonate signal.  pH maps reflect the induction of acute metabolic alkalosis.  Inflamed, infected regions exhibit lower pH.  they concluded that hyperpolarized 13C-bicarbonate pH mapping was shown to be sensitive in the biologically relevant pH range.  The mapping of pH was applied to healthy in vivo organs and interpreted within inflammation and acute metabolic alkalosis models.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a bicarbonate and/or carbonate ion as the chemical species because those ions are capable of being used to determine pH both in vitro and in vivo as taught by Scholz.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to pH measurement using NMR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797